DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on March 4, 2022 has been entered. Claims 1, 3, 14-18, 31, 33, 38, 47-54, and 69-71 are pending and allowed herein.
	All of the previously made objections have been withdrawn in view of Applicant’s amendments to the claims and the submission of a substitute specification.

Election/Restrictions
3.	Claim 1 is allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on July 17, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between Groups I and II as set forth in the Office action of July 17, 2019 has been withdrawn. Claim 3, directed to a method that uses the allowable composition of claim 1 is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. However, the election of species requirement set forth in the Office action of July 17, 2019 has not been withdrawn. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
4.	Claims 1, 3, 14-18, 31, 33, 38, 47-54, and 69-71 are allowed.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637